DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
2.	This is a Final Office action in response to applicant’s remarks/arguments filed on 07/11/2022. 
3.	Status of the claims:
	•	Claims 1-4, 6-10, and 12 have been amended.
	•	Claims 5 and 11 have been canceled.
•	Claims 1-4, 6-10, and 12 are currently pending and have been examined.

Response to remarks/arguments
4.	Applicant’s remarks/arguments filed on 07/11/2022 with respect to amended independent claims 1 and 7 have been fully considered but are moot in view of the new ground(s) of rejection. Upon further consideration, a new ground(s) of obviousness rejection is made in view of KIM et al. (US 20200053559 A1).
5.    	In response to Applicant’s remarks/arguments filed on 07/11/2022 regarding amended independent claims 1 and 7, the Examiner acknowledges that the system of Maximilian et al. does not explicitly teach the newly recited features as argued by Applicant. However, the system of KIM et al. (US 20200053559 A1) cures this deficiency.
6.    	Applicant’s remarks/arguments filed on 07/11/2022 with respect to the rejection of amended claims 1 and 7 have been fully considered but are not persuasive.
7.    	On pages 1-3 of Applicant’s remarks dated 07/11/2022, the applicant states that Kim does not refer to “S4: judging whether a default neural network model meets the requirements according to signals received by the wireless sensing device; and if the requirements are not met, optimizing a pre- trained neural network model through transfer learning according to the signals received by the wireless sensing device ……. wherein in step S4, the neural network model comprises a convolutional neural network model for detecting a person’s activities based on Wi-Fi signals, and signal characteristics received by the wireless sensing device are used as an input in the optimization of the convolutional neural network model”.    
8.    	In response to applicant’s remarks, the examiner respectfully disagrees. KIM was not cited for the teaching of “judging whether a default neural network model meets the requirements according to signals received by the wireless sensing device; and if the requirements are not met, optimizing a pre- trained neural network model through transfer learning according to the signals received by the wireless sensing device” in the non-final office dated 04/15/2022. These limitations are taught (mapped) by the primary reference of record “Maximilian” (please see office dated 04/15/2022, pages 9 and 10). However, KIM is cited in the new obviousness rejection of amended independent claim 1 to teach newly added features of “the neural network model comprises a convolutional neural network model for detecting a person’s activities based on Wi-Fi signals, and signal characteristics received by the wireless sensing device are used as an input in the optimization of the convolutional neural network model”(e.g. In addition to previously cited paragraphs of KIM, sections 46, 47, 52, 62 and Fig. 3 of KIM further describe a deep learning based security and safety system of deploying a WiFi network to detect, locate, and identify a person in an indoor environment by passively monitoring WiFi/RF signals and processing the WiFi signal logs using deep learning neural networks. Moreover, section 47 discloses a method of identifying the activity of a person in an indoor environment using a Deep learning Neural Networks (DNN). Furthermore, section 52 of KIM also discloses the WiFi node can maintain a minimum packet exchange with an access point. The WiFi node can change a WiFi or RF signal if an object (e.g., human) is detected. Finally, section 42 discloses in order to collect a massive amount of informations to apply an AI module machine learning technology, it is able to collect (e.g., sense, monitor, extract, detect, receive, etc.) signals, data, information and the like inputted/outputted to/from a WiFi node).
Please see the rejection below.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claim(s) 1-4, 6-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maximilian et al. (On Deep Learning-based Massive MIMO Indoor User Localization, dated 04/13/2018, 5 pages) in view of KIM et al. (US 20200053559 A1).

Regarding claim 1, Maximilian discloses a deployment method for a wireless sensing device characterized in that it comprises the following steps: 
S1: obtaining spatial structure information of a region to be deployed (Maximilian, Fig. 1, page 2, section B and page 4, section IV: Fig. 1 shows a basic system model, wherein during the second training step uses measured datapoints taken from the green area (Fig. 1) to finetune the pre-trained neural network (NN) for the actual testing area. Moreover, section IV of page 4 further discloses consider the green area outlined in Fig. 1 and examine the required amount of datapoints and their spatial distribution for achieving a specific accuracy); 
S2: calculating a layout of the wireless sensing device (Maximilian, Fig. 1, page 2, section B: Since the 3D-spatial channel coefficients for any user position can be calculated by a line of sight (LoS) channel model, this training phase can be done with an unlimited amount of training data and with an arbitrarily large initial training area); 
S3: calculating a signal strength according to the layout (Maximilian, Fig. 2, page 2, section B: Figure 1 shows the basic system model, where a linear antenna array (e.g. 8 antennas on a line) is used. As indicated by the model, each antenna sees a slightly different single-tap complex channel coefficient hi for any user position and the NN needs to learn to estimate the user's position based on these inter-antenna channel differences. During the first training step the neural network (NN) is initially trained on random user positions within the blue area in front of the antenna array. Since the 3D-spatial channel coefficients for any user position can be calculated by a Line of Sight (LoS) channel model, this training phase can be done with an unlimited amount of training data and with an arbitrarily large initial training area, a spatial energy map is calculated for the layout of figure 1 by using a Line of Sight channel model), and judging whether the signal strength meets requirements (Maximilian, Fig. 3, page 4, para. 2: Figure 3 shows that a system with only 4 antennas can estimate the user position with an accuracy of 1% NMSE at an SNR of 30dB, e.g. the SNR is therefore evaluated against requirements); 
S4: judging whether a default neural network model meets the requirements according to signals received by the wireless sensing device (Maximilian, Fig. 5, page 4, section 3: Next, we use the neural network (NN), that has been pre-trained on the simulated LoS channel, (see previous section) and finetune it with actually measured LoS data according to the three different scenarios of Fig. 4. Moreover, page 5, para. 2, lines 5-10 further discloses after about 400 samples used for finetuning training, an accuracy of h is reached, which means that if each spatial h/2 a new channel is assumed, the room has been fully learned by the NN, a normalized mean squared error is calculated at each epoch (see Fig. 6) of the finetuning of the pre-trained neural network (e.g. the default neural network) with actually measured LoS data (e.g. signals received by the wireless sensing device) and the finetuning is performed until a specific accuracy is reached, therefore the neural network is evaluated against requirements); and if the requirements are not met, optimizing a pre-trained neural network model through transfer learning according to the signals received by the wireless sensing device (Maximilian, page 4, section IV: Next, we use the NN, that has been pre-trained on the simulated LoS channel, and finetune it with actually measured LoS data according to the three different scenarios of Fig. 4. Moreover, page 5, para. 2 discloses after about 400 samples used for finetuning training, an accuracy of h is reached, which means that if each spatial h/2 a new channel is assumed, the room has been fully learned by the NN, the pre-trained neural network is therefore finetuned with the actually measured LoS data until the specific accuracy is reached); and 
S5: deploying the optimized neural network model into the wireless sensing device (Maximilian, page 5, para. 2: After about 400 samples used for finetuning training, an accuracy of h is reached, which means that if each spatial h/2 a new channel is assumed, the room has been fully learned by the neural network (NN). Moreover, the abstract discloses in contrast to other indoor positioning systems (IPSs), the proposed method does not require any additional piloting overhead or any other changes in the communications system itself as it is deployed on top of an existing OFDM MIMD system, it is therefore implicit that the optimized neural network is deployed).
Maximilian does not appear to explicitly disclose wherein in step S4, the neural network model comprises a convolutional neural network model for detecting a person’s activities based on Wi-Fi signals, and signal characteristics received by the wireless sensing device are used as an input in the optimization of the convolutional neural network model.
In similar field of endeavor KIM discloses wherein in step S4, the neural network model comprises a convolutional neural network model for detecting a person’s activities based on Wi-Fi signals, and signal characteristics received by the wireless sensing device are used as an input in the optimization of the convolutional neural network model (KIM, Fig. 1, para. 46, 47, 51, 62, 157, 162: the convolutional neural network may detect presence of the object from a received WiFi signal. Moreover, section 162 discloses the present invention can detect the lip movements using changes in CSI data, identify the lip changes associated with a baby cry, and identify the CSI changes for lip movements associated with a crying baby).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the teaching of Maximilian with the teaching of KIM by using the above features such as the neural network model comprises a convolutional neural network model for detecting a person's activities based on Wi-Fi signals as taught by KIM. The motivation for doing so would have been to improve accuracy of information prediction.

Regarding claim 2, Maximilian as modified by KIM discloses the deployment method according to claim 1, wherein in step S1, the spatial structure information of the region to be deployed is obtained from a BIM model or building structure data software (Maximilian, Fig. 1, page 1: The spatial consistent channel measurements conducted in [11] will be briefly explained. A spider antenna is used to move a software-defined radio as a transmitter in the x,y-plane to measure a spatially consistent channel in two spatial dimensions, and to study linear transmit precoding).

Regarding claim 3, Maximilian as modified by KIM discloses the deployment method according to claim 1, wherein the wireless sensing device comprises a transmitter and a receiver (Maximilian, Fig. 1, page 2, section B: the transmitter antenna (TX) and the receiver antenna (RX)); and in step S2, the layout of the wireless sensing device comprises a position of the transmitter, a position of the receiver, and a position of a region-of-interest (Maximilian, Fig. 1, page 2, section B: The channel model can generate a complex channel coefficient hi for each spatial user position and antenna in a 3D area, as the (baseband) phase and amplitude of an LoS channel can be computed using the equation (2) on page 2.
where d is the distance between the transmitter antenna (TX) and the receiver antenna (RX), and h is the free-space wavelength).

Regarding claim 4 Maximilian as modified by KIM discloses the deployment method according to claim 3, wherein in step S3, a wireless signal strength in the region-of-interest is calculated according to a calculating model and the positions of the transmitter and the receiver (Maximilian, Fig. 2, page 3: The spatial consistent channel measurements conducted in [11] will be briefly explained. A spider antenna is used to move a software-defined radio as a transmitter in the x,y-plane to measure a spatially consistent channel in two spatial dimensions, and to study linear transmit precoding. In Fig. 2, the spatial energy over the area is shown for the simulated LoS and the measured LoS and NLoS case for a spatial precoding: 16 antennas in a line with a distance of h/2 are precoded with respect to the user position at x=0.31m and y=2.96m using a maximum ratio (MR) precoder. The single purpose of Fig. 2 is to show that there are only slight differences between the simulated and the measured LoS case).

Regarding claim 6, Maximilian as modified by KIM discloses the deployment method according to claim 1, wherein each step is executed by one of the following platforms: a server, a receiver of the wireless sensing device, and a handheld device (Maximilian, page 1: Due to the huge success of mobile communication devices in almost any area of modern life, indoor positioning systems (IPSs) receive large attraction in both industry and academia. It can be seen as key enabler of a wide range of applications such as indoor navigation, smart factories, or could even provide a basic security functionality in distributed Internet of Things (IoT) sensor networks. Moreover, geomagnetic sensors were tested in [3] as an indoor positioning system in combination with deep learning).

Regarding claim 7, Maximilian discloses a deployment system for a wireless sensing device characterized in that it comprises: 
a spatial structure information obtaining module configured to obtain spatial structure information of a region to be deployed (Maximilian, Fig. 1, page 2, section B and page 4, section IV: Fig. 1 shows a basic system model, wherein during the second training step uses measured datapoints taken from the green area (Fig. 1) to finetune the pre-trained neural network (NN) for the actual testing area. Moreover, section IV of page 4 further discloses consider the green area outlined in Fig. 1 and examine the required amount of datapoints and their spatial distribution for achieving a specific accuracy); 
a wireless sensing device calculating module configured to calculate a layout of the wireless sensing device (Maximilian, Fig. 1, page 2, section B: Since the 3D-spatial channel coefficients for any user position can be calculated by a line of sight (LoS) channel model, this training phase can be done with an unlimited amount of training data and with an arbitrarily large initial training area); 
a signal strength planning module configured to calculate a signal strength according to the layout (Maximilian, Fig. 2, page 2, section B: Figure 1 shows the basic system model, where a linear antenna array (e.g. 8 antennas on a line) is used. As indicated by the model, each antenna sees a slightly different single-tap complex channel coefficient hi for any user position and the NN needs to learn to estimate the user's position based on these inter-antenna channel differences. During the first training step the neural network (NN) is initially trained on random user positions within the blue area in front of the antenna array. Since the 3D-spatial channel coefficients for any user position can be calculated by a Line of Sight (LoS) channel model, this training phase can be done with an unlimited amount of training data and with an arbitrarily large initial training area, a spatial energy map is calculated for the layout of figure 1 by using a Line of Sight channel model), and judge whether the signal strength meets requirements (Maximilian, Fig. 3, page 4, para. 2: Figure 3 shows that a system with only 4 antennas can estimate the user position with an accuracy of 1% NMSE at an SNR of 30dB, e.g. the SNR is therefore evaluated against requirements); 
a model optimizing module configured to judge whether a default neural network model meets the requirements according to signals received by the wireless sensing device (Maximilian, Fig. 5, page 4, section 3: Next, we use the neural network (NN), that has been pre-trained on the simulated LoS channel, (see previous section) and finetune it with actually measured LoS data according to the three different scenarios of Fig. 4. Moreover, page 5, para. 2, lines 5-10 further discloses after about 400 samples used for finetuning training, an accuracy of h is reached, which means that if each spatial h/2 a new channel is assumed, the room has been fully learned by the NN, a normalized mean squared error is calculated at each epoch (see Fig. 6) of the finetuning of the pre-trained neural network (e.g. the default neural network) with actually measured LoS data (e.g. signals received by the wireless sensing device) and the finetuning is performed until a specific accuracy is reached, therefore the neural network is evaluated against requirements); and if the requirements are not met, optimize a pre-trained neural network model through transfer learning according to the signals received by the wireless sensing device (Maximilian, page 4, section IV: Next, we use the NN, that has been pre-trained on the simulated LoS channel, and finetune it with actually measured LoS data according to the three different scenarios of Fig. 4. Moreover, page 5, para. 2 discloses after about 400 samples used for finetuning training, an accuracy of h is reached, which means that if each spatial h/2 a new channel is assumed, the room has been fully learned by the NN, the pre-trained neural network is therefore finetuned with the actually measured LoS data until the specific accuracy is reached); and 
a deploying module configured to deploy the optimized neural network model into the wireless sensing device (Maximilian, page 5, para. 2: After about 400 samples used for finetuning training, an accuracy of h is reached, which means that if each spatial h/2 a new channel is assumed, the room has been fully learned by the neural network (NN). Moreover, the abstract discloses in contrast to other indoor positioning systems (IPSs), the proposed method does not require any additional piloting overhead or any other changes in the communications system itself as it is deployed on top of an existing OFDM MIMD system, it is therefore implicit that the optimized neural network is deployed).
Maximilian does not appear to explicitly disclose wherein the neural network model comprises a convolutional neural network model for detecting a person’s activities based on Wi-Fi signals, and signal characteristics received by the wireless sensing device are used as an input in the optimization of the convolutional neural network model.
In similar field of endeavor KIM discloses wherein the neural network model comprises a convolutional neural network model for detecting a person’s activities based on Wi-Fi signals, and signal characteristics received by the wireless sensing device are used as an input in the optimization of the convolutional neural network model (KIM, Fig. 1, para. 51, 157, 162: the convolutional neural network may detect presence of the object from the WiFi signal. Moreover, section 162 discloses the present invention can detect the lip movements using changes in CSI data, identify the lip changes associated with a baby cry, and identify the CSI changes for lip movements associated with a crying baby).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the teaching of Maximilian with the teaching of KIM by using the above features such as the neural network model comprises a convolutional neural network model for detecting a person's activities based on Wi-Fi signals as taught by KIM. The motivation for doing so would have been to improve accuracy of information prediction.

Regarding claim 8, Maximilian as modified by KIM discloses the deployment system according to claim 7, wherein the spatial structure information obtaining module is configured to obtain the spatial structure information of the region to be deployed from a BIM model or building structure data software (Maximilian, Fig. 1, page 1: The spatial consistent channel measurements conducted in [11] will be briefly explained. A spider antenna is used to move a software-defined radio as a transmitter in the x,y-plane to measure a spatially consistent channel in two spatial dimensions, and to study linear transmit precoding).

Regarding claim 9, Maximilian as modified by KIM discloses the deployment system according to claim 7, wherein the wireless sensing device comprises a transmitter and a receiver (Maximilian, Fig. 1, page 2, section B: the transmitter antenna (TX) and the receiver antenna (RX)), and calculating the layout of the wireless sensing device comprises: setting and/or calculating a position of the transmitter, a position of a region-of-interest, and a position of the receiver (Maximilian, Fig. 1, page 2, section B: The channel model can generate a complex channel coefficient hi for each spatial user position and antenna in a 3D area, as the (baseband) phase and amplitude of an LoS channel can be computed using the equation (2) on page 2.
where d is the distance between the transmitter antenna (TX) and the receiver antenna (RX), and h is the free-space wavelength).

Regarding claim 10, Maximilian as modified by KIM discloses the deployment system according to claim 9, wherein calculating the signal strength comprises calculating a wireless signal strength in the region-of-interest according to a calculating model and the positions of the transmitter and the receiver (Maximilian, Fig. 2, page 3: The spatial consistent channel measurements conducted in [11] will be briefly explained. A spider antenna is used to move a software-defined radio as a transmitter in the x,y-plane to measure a spatially consistent channel in two spatial dimensions, and to study linear transmit precoding. In Fig. 2, the spatial energy over the area is shown for the simulated LoS and the measured LoS and NLoS case for a spatial precoding: 16 antennas in a line with a distance of h/2 are precoded with respect to the user position at x=0.31m and y=2.96m using a maximum ratio (MR) precoder. The single purpose of Fig. 2 is to show that there are only slight differences between the simulated and the measured LoS case).

Regarding claim 12, Maximilian as modified by KIM discloses the deployment system according to claim 7, wherein the spatial structure information obtaining module, the wireless sensing device calculating module, the signal strength planning module, the model optimizing module, and the deploying module are deployed on one or more of the followings: a server, a receiver of the wireless sensing device, and a handheld device (Maximilian, page 1: Due to the huge success of mobile communication devices in almost any area of modern life, indoor positioning systems (IPSs) receive large attraction in both industry and academia. It can be seen as key enabler of a wide range of applications such as indoor navigation, smart factories, or could even provide a basic security functionality in distributed Internet of Things (IoT) sensor networks. Moreover, geomagnetic sensors were tested in [3] as an indoor positioning system in combination with deep learning).

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466